The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 9 of U.S. Patent No. 10,800,886 in view of Hager et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘886 react the same siloxanes (B1) and (B2) in a similar manner to that claimed with the exception of using a siloxane having amino-oxo-acetate at both terminal ends to form the product siloxane having amino-oxo-acetate groups rather than a silane having an amino-oxo-acetate group.  Hager et al. teach a method of equilibrating siloxanes such as that claimed.  See column 4, lines 51 and on, noting that (II) and (III) therein correspond to claimed (B1) and (B2).  Column 6, lines 1 and on, teach manners in which the chain length can be regulated which includes a reactant having terminal -OSiR3 groups (comparable to (A) in in ‘886) and an organosil-icon compound having a single Si-alkoxy group with SiR3 (comparable to (A) in the instant claims).  In other words, claimed (A) and (A) in ‘886 are used in a comparable manner in Hager et al. in an effort to provide chain length regulation and the desired terminal groups.  In this manner the skilled artisan would have found the use of a silane meeting claimed (A) to have been obvious over the process in ‘886 using the siloxane (A) therein.  In this manner claim 10 is rendered obvious.  For claims 12 to 20, compare to claims 2 to 9 in ‘866, which have the same limitations.  For claim 11 note that such a heteroatom group is embraced by the R and R1 groups found in the corresponding siloxanes in ‘866.

Before making the prior art rejection, the Examiner would like to address the state of the art.  Applicants’ specification refers to US 2007/0149745 as teaching the preparation of oxamide functional siloxanes.  The Examiner notes that this process goes back as far as US 5,663,262 (dated 1997) which teaches a comparable prepara-tion of oxamide functional siloxanes.  See for instance column 7, formula (II) and noting that P can be a siloxane resin, as shown in column 9, line 30.  See also the bottom of column 4 which teaches the reaction between an amino group and an oxalic acid ester.  
	With this in mind, the preparation of oxamide functional groups by the reaction between an aminosiloxane and oxalic acid ester goes back as far as 1997.  Thus, prior to 1997, when reading a patent from 1972 which uses a siloxane having oxamide groups, one having ordinary skill in the art would have to consider how to make this siloxane by a different method, one that was known at the time, as this was before the time when there were disclosures of reacting an aminosiloxane with oxalic acid ester (dialkyl oxalate).  That is, the siloxane in Pepe et al., Example 23 was made by some method that would not have been expected to the reaction between an aminosiloxane and an oxalic acid ester, as this method wasn’t disclosed until 25 years later.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12 to 14, 16, 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pepe et al. in view of Riley.
	Pepe et al. teach an amino-oxo-acetate functional organopolysiloxane that corresponds to ones prepared by the claimed process.  See Example 23.  Pepe et al. do not teach how this organopolysiloxane is made.  Since there is no specific teaching or method disclosed for preparing this organopolysiloxane, one having ordinary skill in the art would have been motivated to look to known manners in which organopolysilox-anes are prepared to arrive at such a method.  
	Riley teaches a method of preparing organosilicon compounds, which are actually organopolysiloxanes.  See the reactant, a hydroxyl containing organosilicon shown as (1) in column 1 which meets the claimed compound (B1).  The organosilicon undergoes condensation to form higher molecular weight siloxanes in the presence of a catalyst.  See for instance column 2, lines 8 and on. Column 5, lines 25 and on, teaches that alkoxysilanes can be condensed with the hydroxyl containing organosilicon compounds to produce siloxanes having a functional group at the end of the siloxane chain (specifically column 5, line 37).  See also column 5, lines 58 to 61 which disclose the reaction between a hydroxyl containing polydimethylsiloxane having terminal -OH groups and an epoxy monofunctional alkoxysilane, resulting in a siloxane having a terminal epoxy-dimethyl silane group.  Generally R (the group that corresponds to the functional group) is defined as a substituted or unsubstituted hydrocarbon group such that this embraces the claimed amino-oxo-acetate group but clearly is not sufficient on its own to render obvious such a group.  However, given the fact that this process is known to produce linear dimethylsiloxanes having terminal functional groups, such as that found in Example 23 of Pepe et al., one having ordinary skill in the art would have been motivated to use the method of Riley in an effort to prepare the orgnaopolysilox-ane in Pepe et al.  That is, the skilled artisan would be combining prior art elements according to known methods to yield predictable results.  In this manner claim 10 is rendered obvious.  
	For claim 12 please see the reactant siloxane in column 1, line 15.
	For claims 13 and 14, note that adjusting the amount of (A) compared to (B) would have been obvious to the skilled artisan in an effort to adjust the molecular weight and chain length of the resulting siloxane.  As such it would have been within routine experimentation and/or optimization for the skilled artisan to include the component (B) in such an amount. This is true particular in view of the fact that the siloxane in Pepe et al. is a long chain siloxane having a significant majority of siloxane backbone units.
	For claim 16, please see column 3, lines 18 and on, in Riley et al. which teaches an amount of catalyst that falls within the claimed range such that one having ordinary skill in the art would have found such an amount to have been obvious.
	For claim 18 please see column 3, line 29.
	For claim 19 please see column 3, line 54.
	For claim 20 note that the desired product of this intended process in the poly-siloxane found in Pepe et al., Example 23, which has a molecular weight within the claimed range.

Claims 10, 12 to 16, 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pepe et al. in view of Hager et al.
	Pepe et al. teach an amino-oxo-acetate functional organopolysiloxane that corresponds to ones prepared by the claimed process.  See Example 23.  Pepe et al. do not teach how this organopolysiloxane is made.  Since there is no specific teaching or method disclosed for preparing this organopolysiloxane, one having ordinary skill in the art would have been motivated to look to known manners in which organopolysilox-anes are prepared to arrive at such a method.  
	Hager et al. teach a method of condensation and/or equilibrating organosilicon compounds, which are actually organopolysiloxanes.  See the reactants shown in col. 4, lines 55 and on, which meets the claimed compound (B1) and (B2).  The organosilicon compound undergoes condensation/equilibration to form higher molecular weight silox-anes in the presence of a catalyst.  See for instance column 1, lines 45 and on. 
	Column 6, lines 10 and on, teaches that alkoxysilanes can be condensed with the organosilicon compounds to regulate chain length.  As the skilled artisan would recognize, this is also a means of including desired functional groups into the siloxane.  In this silane (IV) in column 6, R2 is given the meaning of R which is generally an optionally substituted hydrocarbon group.  While this embraces the claimed amino-oxo-acetate group it is not sufficient on its own to render obvious such a group.  However, given the fact that this process is known to produce linear dimethylsiloxanes having terminal functional groups, such as that found in Example 23 of Pepe et al., one having ordinary skill in the art would have been motivated to use the method of Hager et al. in an effort to prepare the organopolysiloxane in Pepe et al.  That is, the skilled artisan would be combining prior art elements according to known methods to yield predictable results.  In this manner claim 10 is rendered obvious.  
	For claim 12 please see the reactant siloxane in column 4, line 59.
	For claims 13 and 14, note that column 6, lines 28 and on, teach that the amount of organosilicon compounds employed which regulates the length depends on the desired molecular weight of the resulting organopolysiloxane is already known such that adjusting the amount of (A) compared to (B) would have been obvious to the skilled artisan in an effort to adjust the molecular weight and chain length of the resulting siloxane.  As such it would have been within routine experimentation and/or optimization for the skilled artisan to include the component (B) in such an amount. This is true particular in view of the fact that the siloxane in Pepe et al. is a long chain siloxane having a significant majority of siloxane backbone units.
	For claim 15 see column 1, lines 50 and on.
	For claim 16, please see column 3, lines 60 and on.
	For claim 18, please see column 6, line 45.
	For claim 19, please see column 6, line 49.
	For claim 20 note that the desired product of this intended process in the poly-siloxane found in Pepe et al., Example 23, which has a molecular weight within the claimed range.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is nothing in the prior art that would teach or suggest to the skilled artisan the use of a “protective gas” in the specific process as claimed.  For prior art purposes this is considered to be an inert gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
8/31/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765